Miller, J.
The only ground upon which appellant urges a reversal of the judgment in this case is the alleged insufficiency of the evidence to support the verdict. The plaintiff sues upon two separate causes of action: 1st. For an alleged breach of promise of marriage; 2d. For seduction. The verdict of the jury is general for the plaintiff. So that if there was evidence to support the verdict on either of the causes of action we cannot disturb it. The evidence was conflicting. The question of its weight or preponderance was properly left to the *592jury by the charge of the court. The jury has decided that preponderance in favor of the plaintiff. The court has refused to set aside the verdict. We are not prepared to say that the verdict is unsupported by the evidence. There was evidence tending to establish both of the causes of action sued upon. Its weight has been determined by the jury and sanctioned by the court. Its judgment is, therefore,
Affirmed.